11
12
13
14

16
17
18
19
20
21
22
23
24
25
26
2p
28

Case 3:19-cv-05941-WHA Document 53-2 Filed 03/04/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

SAN FRANCISCO BAYKEEPER;: SAVE Case No: 3:19-cv-05941-WHA (lead case)
THE BAY; COMMITTEE FOR GREEN
FOOTHILLS; CITIZENS’ COMMITTEE Consolidated with
TO COMPLETE THE REFUGE: and STATE
OF CALIFORNIA, by and through Case No: 3:19-cv-05943-WHA
XAVIER BECERRA, ATTORNEY GENERAL,

Plaintiffs,
V. CERTIFIED INDEX TO THE
ADMINISTRATIVE RECORD
U.S. ENVIRONMENTAL PROTECTION
AGENCY AND ITS ADMINISTRATOR,

Defendants,
REDWOOD CITY PLANT SITE, LLC,

Intervenor-
Defendants.

 

 

 

CERTIFIED INDEX

I, John Goodin, am the Office Director of the Office of Wetlands. Oceans and Watersheds
within the Office of Water for the U.S. Environmental Protection Agency. | certify to the best of
my knowledge and belief, and based on the representations of my staff, that the materials listed
on the attached index constitute the complete administrative record for purposes of judicial
review of the Agency’s March 1, 2019 special-case Clean Water Act jurisdictional determination
pertaining to 1,365 contiguous acres comprising the Redwood City Salt Plant site in Redwood
City, San Mateo County, California.

In witness whereof, | have signed this statement on March 4, 2020, at Washington, D.C.

<fle Hood

Johh Goodin

Certified Index to AR I 3:19-cv-0594 1

 
Nm

 

Case 3:19-cv-05941-WHA Document 53-2 Filed 03/04/20 Page 2 of 2

Office Director

Office of Wetlands, Oceans & Watersheds
Office of Water

U.S. Environmental Protection Agency
Washington, D.C.

Certified Index to AR 2 3:19-cv-05941

 
